Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 17216179 filed on 03/29/2021.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Election/Restrictions
Applicant’s election with traverse of claims 1-10 (Group I, species I) in the reply filed on 6/23/2022 is acknowledged.
Applicant argues that there is no serious search burden between the two different device species.
The examiner would like to note that species II requires an image transmission layer (i.e. photo resist layer) that would require specific searches in CPC group/subgroups such as H01L21/0273, H01L21/2254 etc. Furthermore, additional text searches such as image transmission layer, (photo-resist or photo resist or photoresist) would need to conducted in addition to Josepshon junction and mask.
Applicant further argues there is no serious search burden between the device and method claims.
The traversal is unpersuasive since the device can be formed by different processes as noted in the restriction requirement and would therefore require separate, distinct search strategies for the device and method claims. Furthermore, the device and species claims are classified in different CPC group/subgroup as noted in the restriction requirement. Accordingly, there would be a serious search and/or examination burden.
The examiner would like to note that the limitation of claims 2-6 require “an image transmission layer” which reads on non-elected species II. Accordingly, claims 2-6 are considered withdrawn from examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
            Claim 7 recites the limitation “preset threshold”.  The metes and bounds of the claimed limitation can not be determined for the following reasons: It is unclear what the preset threshold is as this limitation has not been defined (no boundaries/ranges etc.).
            If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.
In light of the aforementioned rejections of the claim(s) under 35 U.S.C. 112, any subsequent rejections under 35 U.S.C. 102 and/or 103 are based on prior art that reads on the interpretation of the claim language of the instant application as best understood by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schapers et al. (CN 110291649 A).
Regarding independent claim 1, Schapers et al. teach a hard mask comprising:
a silicon oxide layer (Figs. 1-8, element 2) provided on a bare silicon wafer (Figs. 1-8, element 1); and 
a silicon nitride layer (Figs. 1-8, element 3) provided on the silicon oxide layer, 
wherein: the silicon nitride is provided with a first pattern, the silicon oxide layer is provided with a second pattern corresponding to the first pattern, the first pattern and the second pattern have different shapes (Figs. 1-8 disclose the different shapes), and 
the first pattern and the second pattern are configured to assist in forming a Josephson junction on the bare silicon wafer (Figs. 1-8, paragraph 0022-0142).
Regarding claim 8, Schapers et al. teach wherein a line width size of the second pattern is greater than or equal to a line width size of the first pattern (Figs. 1-8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schapers et al. (CN 110291649 A).
Regarding claim 9, Schapers et al. teach wherein thickness of the silicon oxide layer is greater than or equal to 200 nm and smaller than or equal to 800 nanometers (Schapers et al. teach the range of 1-20 nm. Accordingly, the thickness is an art recognized variable. It would have been obvious to one of ordinary skill in the art, to optimize the thickness and arrive at the claim 9 limitation. With respect to the limitations of Claim 9, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).  It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the thickness through routine experimentation and optimization to obtain optimal or desired device performance because the thickness is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05. Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979)).
Regarding claim 10, Schapers et al. teach wherein thickness of the silicon oxide layer is greater than or equal to 200 nm and smaller than or equal to 800 nanometers (Schapers et al. teach the range of 0.2 to 250 nm. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05).


	





Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813